Citation Nr: 1631596	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  14-06 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for urethral polyp/chronic prostatitis with hematuria.

3.  Entitlement to service connection for bilateral tinea pedis with unguium.

4.  Entitlement to service connection for right axilla phlebitis.

5.  Entitlement to service connection for a cervical spine disability.

6.  Entitlement to service connection for a lumbosacral spine disability.

7.  Entitlement to service connection for psychiatric disability.

8.  Entitlement to service connection for tinnitus.

9.  Entitlement to service connection for a left ankle disability.

10.  Entitlement to service connection for a right ankle disability.

11.  Entitlement to service connection for a left shoulder disability.

12.  Entitlement to service connection for sleep apnea.

13.  Entitlement to service connection for a pulmonary disability, including asthma.

14.  Entitlement to service connection for sinusitis.

15.  Entitlement to service connection for rhinitis.

16.  Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

The Veteran is represented by:  David S. Russotto, Attorney


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1983 to July 1995.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System. 

With the exception of the claims of entitlement to service connection for sleep apnea and right axilla phlebitis the above-captioned issues are addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  Sleep apnea has not been present during the period of the claim.  

2.  Phlebitis of the right axilla has not been present during the period of the claim.


CONCLUSIONS OF LAW

1.  Sleep apnea was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  Right axilla phlebitis was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The duty to assist the Veteran has been satisfied in this case.  The RO obtained the Veteran's service treatment records and his identified VA and private treatment records.  There is no indication in the record that additional evidence relevant to the service connection claims being decided herein is available and not part of the record.  

The Veteran was a VA examination in October 2011.  The examiners reviewed the relevant evidence of record, the Veteran's assertions, and the findings derived from clinical evaluations.  The examiner then rendered opinions that addressed the salient questions presented by the Veteran's claims.  The Board finds that the report of the October 2011 VA examination is adequate for adjudication purposes.

Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Factual Background and Analysis

In October 2009, the Veteran submitted claims of entitlement to service connection for sleep apnea and right axilla phlebitis.  Therein, with respect to sleep apnea, the Veteran did not provide any information as to the date of onset or dates of treatment.  With respect to which medical facility or doctor treated him for sleep apnea, the Veteran indicated that he "self-medicate[d]."  Regarding right axilla phlebitis, the Veteran stated that the onset was in July 1993 and that he received treatment for it from July 1993 to September 1993 at a military hospital in Fort Ord, California.

The Veteran's service treatment records are negative for evidence of sleep apnea.  According to May 1993 service treatment reports, the Veteran complained of a swollen vein in his right underarm (i.e., the axilla); the diagnosis was phlebitis.

Post-service treatment records do not show that the Veteran has been diagnosed with sleep apnea or right axilla phlebitis.

In October 2011, the Veteran was provided a VA Gulf War General Medical examination to ascertain the presence of sleep apnea and/or right axilla phlebitis.  During the examination, the Veteran complained of "trouble sleeping" due to respiratory issues and an inability to sleep due to nightmares and cold sweats.  The Veteran did not specifically assert that he experienced sleep apnea.  While clinically evaluating the Veteran, the examiner addressed the Veteran's assertions of sleep difficulties or disturbances in the context of other claimed disabilities.  During an examination that focused on the presence of Gulf War syndrome or an undiagnosed illness, the examiner was specifically requested to review all of the Veteran's body systems and complete the sections of the examination report that pertained to the Veteran's symptoms.  The section of the examination report directing the examiner to identify the presence of sleep apnea was left blank.  The examiner did not otherwise render a diagnosis of sleep apnea.

With respect to right axilla phlebitis, the October 2011 examiner observed that the Veteran experienced an episode in 1993 and that, with conservative treatment, it resolved.  The examiner then indicated that the Veteran has not had problems since the 1993 episode.  Upon physical examination, the Veteran's right axilla was found to be normal, with no evidence of phlebitis.  Ultimately, the examiner "diagnosed" right axilla phlebitis, resolved with normal examination.

Although the Veteran reports that he has sleep difficulties or disturbances, and the evidence shows that he experienced an episode of right axilla phlebitis during his active duty, neither of the disabilities at issue was found on the VA examination provided in response to these claims, and there is no other post-service medical evidence of either claimed disability.  

To the extent that the Veteran asserts he has sleep apnea and right axilla phlebitis, the Board finds that such a determination is more suited to the realm of medical, rather than lay expertise.  The Veteran's statements are competent as to lay observable symptoms; however, the diagnoses of sleep apnea and right axilla phlebitis are too complex for a layperson to proffer a competent opinion.  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide competent diagnostic opinions.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Consequently, the Veteran's lay assertions do not constitute competent evidence of current sleep apnea or right axilla phlebitis in this case.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995). 

Accordingly, the Board concludes that service connection is not warranted for either of the claimed disabilities because neither disability has been present during the period of the claim.  In reaching this decision the Board has considered the benefit-of-the-doubt rule but has determined that it does not apply to these claims because the preponderance of the evidence is against the claims.


ORDER

Service connection for sleep apnea is denied.

Service connection for right axilla phlebitis is denied.


REMAND

Service Connection Claims

In October 2011, the Veteran was afforded VA examinations in response to his claims.  After a clinical evaluation, the examiner rendered diagnoses of tinea pedis with unguium, bilateral feet; asthma; allergic rhinitis/sinusitis; left ankle sprains with posttraumatic degenerative joint disease; right ankle sprains; left shoulder sprain; degenerative disc disease and degenerative joint disease of the cervical and lumbosacral spine; left knee patellofemoral pain syndrome; and urethral polyp/chronic prostatitis with hematuria.  Concerning the etiological relationship of these disabilities and the Veteran's active duty, the examiner provided the following opinion:

[A]ll [of] the conditions in the [service medical records] are acute non[-]chronic conditions with no evidence of chronicity.  Chronic problems [are] not noted until many years after discharge from service.  All of the conditions are attributable to a known clinical diagnosis.  There are no undiagnosed illnesses.  In the absence of better documentation[,] I cannot attribute [the Veteran's] ankle, back, neck, [left] knee, foot, hematuria, and [left] shoulder conditions to his service without speculation.

Contrary to the examiner's findings, the Veteran's service treatment records demonstrate, for example, that the Veteran reported a history of left ankle injuries and weakness.  Further, the Veteran complained of and was treated for lumbosacral and/or cervical symptoms in February 1987, November 1984, and September 1992, including assessments as a musculoskeletal strain.  Moreover, in July 1993, the Veteran endorsed a "several year history" of dermatological issues associated with his feet.  Significantly, the Veteran has also either implicitly or explicitly asserted that these disabilities have existed since his active duty.  Despite this, the October 2011 VA examiner found "no evidence" of chronicity without further explanation.  At a minimum, the Veteran's assertions as to the presence of lay observable symptoms are considered competent evidence.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that a veteran's statements are competent evidence of what comes to him/her through his/her senses).  An examination is inadequate where the examiner does not comment on the Veteran's report of in-service injury, but relies on the service treatment records to provide a negative opinion.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007); see also Reonal v. Brown, 5 Vet. App. 458, 460-61   (1993) (holding that medical opinions based on an incomplete or inaccurate factual premise are not probative).  As such, the Board finds that the reports of the October 2011 VA examinations are inadequate and, thus, a remand of these claims is required in order to provide the Veteran with additional examinations.  

With respect to tinnitus, the October 2011 VA examiner stated that an etiological opinion could not be provided without resorting to speculation because the Veteran denied the presence of tinnitus during an evaluation two years prior.  The Board finds that the examiner's explanation as to why an opinion could not be provided is inadequate, especially given that service-connection has been granted for bilateral hearing loss and the Veteran currently experiences tinnitus.  As such, a remand is required in order to obtain a supplemental opinion.

With respect to psychiatric disability, the October 2011 VA examiner determined that the Veteran's symptoms did not meet the diagnostic criteria for PTSD.  The examiner further found that the Veteran's only current diagnosis was alcohol dependence, in early full remission.  However, in reviewing the relevant evidence of record, the examiner discusses a January 2010 VA mental health consultation that resulted in a diagnosis of anxiety disorder, with mixed emotions, as well as alcohol dependence (in remission).  Subsequently dated evidence indicates that the Veteran's anxiety disorder resolved.  However, the evidentiary requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The October 2011 VA examiner did not provide an etiological opinion regarding the Veteran's anxiety disorder.

Regarding PTSD, the October 2011 VA examiner reviewed the relevant evidence of record, including the Veteran's assertions.  After a clinical evaluation, the examiner determined that the Veteran's symptoms did not meet the diagnostic criteria for PTSD under the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) 38 C.F.R. § 4.125(a).  However, during the pendency of this appeal regulations regarding PTSD diagnoses were amended.  VA regulations currently require evaluation of mental disorders using the fifth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-V).  38 C.F.R. §§ 4.125, 4.126.  An interim final rule was issued on August 4, 2014, that replaced the DSM-IV with the DSM-V.  The amended provisions apply to all applications for benefits that are received by VA or that are pending before the AOJ on or after August 4, 2014.  Jurisdiction over the present appeal was conferred to the Board in November 2014, and, thus, the Veteran's claim was pending before the AOJ after August 4, 2014.  Consequently, the provisions of the DSM-V are for application to the Veteran's claim of entitlement to service connection for PTSD.  

In light of these circumstances the Board has determined that the Veteran should be afforded another VA examination to determine the nature and etiology of all acquired psychiatric disorders that have been present during the period of the claim.

Bilateral Hearing Loss

The Veteran underwent a VA audiological examination in October 2011, in pertinent part, to assess the severity of his bilateral hearing loss.  After reviewing the Veteran's history, the examiner administered audiological testing that revealed the following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
40
60 
60
LEFT
15
20
20
55
45

The examiner then indicated that these results were "not valid for rating purposes (not indicative of organic hearing loss)."  The examiner explained that the above puretone thresholds were "very inconsistent" with results of an audiogram dated two years prior.  Further, the responses were also inconsistent with acoustic reflex thresholds.  The examiner concluded that the results were not considered reliable mostly likely due to a "non-organic component" and, thus, were considered "invalid and not reported."  Based on this, the Board finds that a remand is required in order to provide the Veteran with another VA audiological examination to obtain valid results demonstrating the severity of the Veteran's bilateral hearing loss.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.

2.  The, all pertinent evidence of record must be made available to and reviewed by the October 2011 VA examiner, or an appropriate substitute, in order to obtain a supplemental opinion regarding tinnitus.  After reviewing all of the relevant evidence of record, the examiner must provide an opinion as to whether there is a 50 percent or better probability that the Veteran's tinnitus originated during service or is otherwise etiologically related to his active service.  In so doing, the examiner must consider and discuss the in-service onset of bilateral hearing loss.

A complete rationale for all opinions expressed must be provided.  A thorough rationale is not simply a restatement of the evidence, but includes the application of medical analysis and a discussion of the significant of the relevant evidence.  A thorough rationale may include, but is not limited to, specific references to evidence in the Veteran's claims file, citing to relevant medical literature and/or studies, discussions as to the medical principles involved, and extrapolating from the clinical findings of record.

If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3.  The Veteran also must be afforded a VA examination or examinations by a physician or physicians with sufficient expertise to ascertain the etiology of any tinea pedis with unguium, pulmonary disorders (other than sleep apnea); rhinitis; sinusitis; left ankle disorders; right ankle disorders; left shoulder disorders; current  cervical spine disorders; lumbosacral spine disorders; left knee disorders; and urethral polyp/chronic prostatitis with hematuria that have been present during the period of the claims.  All pertinent evidence of record must be made available to and reviewed by the examiner(s).  Any indicated diagnostic tests and studies should be accomplished.  

Based on the clinical examination(s), a review of the evidence of record, and with consideration of the Veteran's statements regarding the onset and course of each claimed disorder, the appropriate examiner should identify each of the claimed disorders that has been present during the period of the claims.  

With respect to each such disorder, the appropriate examiner should state an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the disorder originated during service or is otherwise etiologically related to the Veteran's active service.

A complete rationale for all opinions expressed must be provided.  A thorough rationale is not simply a restatement of the evidence, but includes the application of medical analysis and a discussion of the significant of the relevant evidence.  A thorough rationale may include, but is not limited to, specific references to evidence in the Veteran's claims file, citing to relevant medical literature and/or studies, discussions as to the medical principles involved, and extrapolating from the clinical findings of record.

If an examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

4.  The Veteran should also be afforded a VA examination by a psychiatrist or psychologist to determine the nature and etiology of all acquired psychiatric disorders that have been present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner must identify all current psychiatric disabilities, including PTSD using the DSM-V diagnostic criteria.  The AOJ must specify for the examiner the stressor or stressors that it has determined are established by the record.

For each acquired psychiatric disorder present during the period of the claim, other than PTSD, the examiner should state an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the disorder originated during service or is otherwise related to the Veteran's active service, including as a result of the reported in-service circumstances.  In so doing, the examiner must consider the January 2010 diagnosis of anxiety disorder, with mixed emotions.

If a diagnosis of PTSD is deemed appropriate using the DSM-V, the examiner must specify (1) whether each alleged stressor found to be established by the record was sufficient to produce PTSD; and (2) whether there is a link between the current symptomatology and any of the in-service stressors found to be established by the record and found sufficient to produce PTSD by the examiner.

A complete rationale for all opinions must be provided.  A thorough rationale is not simply a restatement of the evidence, but includes the application of medical analysis and a discussion of the significant of the relevant evidence.  A thorough rationale may include, but is not limited to, specific references to evidence in the Veteran's claims file, citing to relevant medical literature and/or studies, discussions as to the medical principles involved, and extrapolating from the clinical findings of record.

If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

5.  The Veteran should also be afforded a VA examination to determine the current degree of severity of his bilateral hearing loss.  All pertinent evidence of record should be made available to and reviewed by the examiner.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes.

6.  The RO or the AMC should notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).   In the event that the Veteran does not report for any scheduled examination, documentation showing that he was properly notified of the examination should be associated with the record..

7.  The RO or the AMC should also undertake any other development it determines to be warranted.

8.  Then, the RO or the AMC should readjudicate the issues remaining on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


